Citation Nr: 0815680	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-09 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
cervical and lumbar spine (claimed as a back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran filed his original claim of entitlement to 
service connection for a back condition in May 1994.  An 
August 1994 rating decision denied the veteran's claim and he 
did not appeal this decision.  The veteran petitioned VA to 
reopen his claim in August 2002.  The May 2003 rating 
decision noted above, declined to reopen the veteran's claim.  
The veteran thereafter submitted a timely notice of 
disagreement in June 2003 and a statement of the case was 
issued in March 2004.  The veteran's VA Form 9 (substantive 
appeal) was received on March 22, 2005.  The veteran had 60 
days from the date on which the SOC was mailed, or the 
remainder of the "one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later," in which to file a substantive 
appeal.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b) (2007).  However, the "failure to file a timely 
[Substantive] Appeal does not automatically foreclose an 
appeal, render a claim final, or deprive the [Board] of 
jurisdiction."  See Rowell v. Principi, 4 Vet. App. 9, 17 
(1993).  

Where there is no indication that the RO closed the appeal 
for failure to file a timely substantive appeal and the RO 
treated the veteran's filing as timely, the Board is not 
deprived of jurisdiction over the claim.  See Gonzalez-
Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding 
that where the RO did not close the appeal, treated the 
filing as timely, and notified the veteran that his appeal 
was timely, the Board was not deprived of jurisdiction); 
Rowell, 4 Vet. App. at 17-18 (holding that the Board was not 
deprived of jurisdiction where the RO treated an appeal as 
timely and did not close the appeal); see also Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996) (holding that despite the 
lack of a substantive appeal, Board waived jurisdictional 
objections by reviewing the claim).

The Board finds that it may exercise jurisdiction over the 
veteran's claim for entitlement to service connection for a 
back condition.  Although the veteran did not technically 
comply with the requirements of 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(b), the RO did not close the appeal and 
treated the appeal as timely by notifying the veteran that it 
considered the appeal perfected and by certifying the appeal 
to the Board.  See Gonzalez-Morales, 16 Vet. App. at 557; see 
also Rowell, 4 Vet. App. at 17-18.  Accordingly, the Board 
has jurisdiction of the aforementioned issue and will proceed 
with its adjudication.

In June 2007, the claim came before the Board.  The Board 
subsequently reopened the veteran's claim due to the 
submission of new and material evidence and remanded the 
claim on the merits for additional evidentiary development.  
The claim has been returned to the Board for adjudication.

The Board notes that in an April 2004 statement, the veteran 
requested a Decision Review Officer (DRO) hearing.  The 
veteran failed to report to this hearing in August 2004.  In 
March 2005, the veteran's representative submitted a 
statement withdrawing the veteran's request for a DRO 
hearing.


FINDING OF FACT

The preponderance of the evidence does not support a finding 
that osteoarthritis of the cervical and lumbar spine is the 
result of a disease or injury in service, nor did it become 
manifest to a degree of 10 percent or more within one year of 
discharge.


CONCLUSION OF LAW

Osteoarthritis of the cervical and lumbar spine was not 
incurred in or aggravated by active military service and may 
not be presumed to be related thereto.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim decided herein, VA has 
addressed the statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Letters dated in November 2003, February 2004 and June 2007 
addressed the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The June 2007 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-21.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in June 2007, the claim 
was readjudicated and an additional supplemental statement of 
the case was provided to the veteran in November 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The June 
2007 letter informed the veteran of how VA establishes 
disability ratings and effective dates, consistent with the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was also provided a subsequent 
adjudication in November 2007.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  See veteran's 
statement, November 2003.  The Board notes the veteran's 
request to obtain private treatment records from Dr. David 
Howell, who allegedly treated him during the 1960s.  In 
February 2004, VA received a statement from Dr. Howell's 
office indicating that there was no record of the veteran and 
medical records were only kept for 10 years.  In a statement 
dated in July 2007, the veteran stated that he had no further 
evidence to submit in support of his claim.
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligation under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that his currently diagnosed 
osteoarthritis of the cervical and lumbar spine (claimed as a 
back condition) is the result of an accident in service.  
Specifically, the veteran stated that during the spring of 
1951, he and several other service members were assisting in 
the transport of tables for a dining hall.  During this 
transport, the driver of the truck turned too quickly around 
a corner and the veteran and several tables were thrown from 
the truck, injuring the veteran's back.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran has been diagnosed with osteoarthritis of the 
cervical and lumbar spine; thus, element (1) of Hickson has 
been satisfied.

Review of the veteran's service medical records (SMRs) 
reveals that the veteran had no complaints of back pain upon 
entry into service.  See Standard Form 88, report of medical 
examination, August 7, 1950.  SMRs dated in April 1951 
support the veteran's claim that he was injured after falling 
off a truck hauling tables.  A Dispensary Request for 
Consultation noted the veteran's fall and stated that he had 
marked swelling and ecchymosis of both medial and lateral 
aspects of the right ankle.  There was no excess mobility and 
no pain on full range of motion.  See Form 8-231, Dispensary 
Request for Consultation, April 2, 1951.  Though the 
veteran's service separation examination has not been 
associated with the veteran's claims file, there is 
absolutely no evidence of a back injury due to the veteran's 
fall from the truck, including in the SMRs received 
subsequent to the Board's June 2007 remand.  Thus, element 
(2) of Hickson has not been satisfied.

The evidence of record fails to show the veteran's current 
osteoarthritis of the cervical and lumbar spine to a 
compensable degree within one year of discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309 (2007).

Review of the remaining evidence of record reveals multiple 
admissions to VA medical facilities due to problems with the 
veteran's service-connected ulcer.  In March 1956, the 
veteran was admitted to the VA Medical Center (VAMC) due to 
recurrent epigastric burning.  Upon physical examination, the 
examiner noted "examination of the back and extremities 
revealed no abnormalities."  See VAMC treatment records, 
discharge summary, February 16th - February 29th, 1956.  The 
veteran was again admitted to the VAMC in August 1957 and 
December 1957, during which time his musculoskeletal system 
was considered normal.  In particular, the December 1957 
physical examination noted "no significant abnormality of 
the entire spine..."  See VAMC treatment records, August 26th - 
September 9th, 1957 and December 18, 1957.  A VA examination 
report dated in February 1959 also indicated that the 
veteran's musculoskeletal system was normal.  See VA 
examination report, February 11, 1959.  The veteran was again 
admitted to the VAMC in February 1960 for epigastric issues.  
Upon physical examination, he was noted to have normal 
curvature and range of motion of his back.  See VAMC 
treatment records, discharge summary, February 2nd, 1960 - 
April 7th, 1960.

There are no medical records addressing the veteran's back 
until approximately 18 years later, in 1978.  In July 1978, 
the veteran was admitted to the VAMC for continuing 
epigastric problems.  X-rays of his cervical spine indicated 
some narrowing of the C3-4 and C5-6 disc spaces on the left, 
minimal lateral spurs at C3-4 and C4-5 and a moderate spur at 
C5-6 on the right.  The impression was consistent with 
osteoarthritis, due in large part to the fact the veteran did 
very little exercise.  See VAMC treatment records, discharge 
summary, July 6th, 1978 to July 14th, 1978.

In July 1994, the veteran participated in a VA examination 
for his service-connected ulcer.  The examiner commented that 
the veteran had a history of "known arthritis involving his 
cervical and lumbar spine since the early 1970s."  The 
veteran was limited in the rotation of his neck, as well as 
with flexion and extension.  He also had limited flexion, 
extension and rotation of the back.  The examiner diagnosed 
the veteran with degenerative arthritis of the cervical and 
lumbar spine.  See VA examination report, July 14, 1994.  In 
September 1999, a VA physical therapy note indicated that the 
veteran was injured when he slid off a roof in early June 
1999.  See VAMC physical therapy note, September 24, 1999.  
In July 2002, a VA general medicine note indicated the 
veteran suffered from osteoarthritis of the lower back, neck 
and shoulders, which were likely the progression of 
degenerative joint disease.  See VAMC treatment record, 
general medicine note, July 25, 2002.

There is no medical evidence of record that the veteran's 
current osteoarthritis of the cervical and lumbar spine is 
the result of the veteran's fall from the truck during 
service.  In fact, the Board notes that the absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury in service, which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of osteoarthritis 
complaints, symptoms, or findings for almost 20 years between 
the period of active duty and the medical reports dated in 
1978 is itself evidence which tends to show that any back 
condition, to include osteoarthritis, did not have its onset 
in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The only evidence in support of the veteran's claim are lay 
statements from the veteran and his sisters alleging that the 
veteran's currently diagnosed osteoarthritis is the result of 
his fall in service.  The Board acknowledges that the veteran 
and his sisters are competent to give evidence about what 
they experienced; for example, the veteran is competent to 
discuss his fall from the truck in service and his sisters 
are competent to discuss what they remember from that time.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  They are 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because they do not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  Additionally, 
the veteran' sisters state that they remembered him coming 
home on crutches.  There was no indication that the veteran 
received any treatment for his back during that time.  

While the Board does not doubt the veteran's sincere belief 
that his current back condition is the result of his fall in 
service, the evidence of record simply does not support this 
contention.  There is no evidence of a disability until 
almost 20 years after discharge from service, and no medical 
nexus relating the veteran's osteoarthritis to service.  
Thus, the veteran's claim fails on elements (2) and (3) of 
Hickson.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
osteoarthritis of the cervical and lumbar spine (claimed as a 
back condition) is related to service.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for osteoarthritis of the 
cervical and lumbar spine (claimed as a back condition), is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


